Title: General Orders, 20 September 1780
From: Washington, George
To: 


                        

                            
                            Head Quarters Orangetown Wednesday Septr 20th 1780
                            Parole Haddington
                            Countersigns Holland
                            Watchword Order Hudson
                        
                        For the Day Tomorrow
                        Brigadier General Patterson
                        Colonel Hazen
                        Lieutenant Colonel Hull
                        Major Ballard
                        Brigade Major Ashley
                        The General Court martial whereof Colonel Jackson is President to sit tomorrow morning nine ô clock at the
                            church Orderlies from the Left wing.
                        The Guards and Picquets to parade near the Church three quarters past five ô clock this afternoon.
                        One Hundred fatigue men to Parade tomorrow morning on the Grand parade with their Arms and two days
                            Provisions.
                    